Whiteield, O. J.,
delivered the opinion of the court.
This court cannot entertain an appeal where there is no actual controversy. See Ency. PL & Prac. vol. 2, p. 341, § 4; and *198especially note 2 on page 343, and the authorities therein cited, particularly Chamberlin v. Cleveland, 1 Black (U. S.), 419; 17 L. Ed., 93; Little v. Bowers, 134 U. S., 547, 10 Sup. Ct., 620, 33 L. Ed., 1016, and Chicago R. R. Co. v. Dey, 76 Iowa, 278, 41 N. W., 17, in which last case it is held that, “where the cause on appeal relates to questions involved in rights which have ceased to exist, the appeal will be dismissed.” It is also laid down on page 344, in note 1: “The appellate court will not determine a cause involving nothing more than a question of costs” — citing numerous authorities.
Again, the object of this injunction was to prevent the holding of the election for sheriff. The injunction was dissolved, and a supersedeas denied, and then, curiously enough, an appeal granted, as alleged, for the purpose of “settling the principles of the cause.” The whole cause was “settled” when the election was held, and, the injunction being dissolved and the supersedeas denied, the officers properly proceeded to hold, and did hold, the election. We are in the attitude of being asked, by this appeal to reverse this decree, reinstate the injunction, and to make the injunction perpetual, against the holding of an election which has been already held. An injunction is not granted to prevent the occurrence of a thing which has already occurred. In 16 Ency. of Law (2d ed.), 362, the law is thus stated: “It is a general rule that rights already lost and wrongs already perpetrated cannot be corrected by injunction, and that the party aggrieved must seek some other remedy for redress.”
On both the grounds indicated, therefore, this appeal should be, and is hereby, dismissed.

Appeal dismissed.